The act in question gives a preference lien to a landlord upon the crops raised by the tenant on the rented premises for the rent and for the amount of the money, animals, tools, supplies, and provisions furnished by the landlord to the tenant. But the proviso of the article reads:
"Provided, however, this article shall not apply in any way nor in any case where any person leases or rents lands or tenements at will or for a term of years for agricultural purposes where the same is cultivated by the tenant who furnishes everything except the land, and where the landlord charges a rental of more than one-third of the value of the grain and more than one-fourth of the value of the cotton raised on said land; nor where the landlord furnishes everything except the labor and the tenant furnishes the labor and the landlord directly or indirectly charges a rental of more than one-half of the * * * grain and more than one-half of the * * * cotton raised on said land, and any contract for the leasing or renting of land or tenements at will or for a term of years for agricultural purposes stipulating or fixing a higher or greater rental than that herein provided for shall be null and void and shall not be enforceable in any court in this state by an action either at law or in equity, and no lien of any kind, either contractual or statutory, shall attach in favor of the landlord, his estate or assigns, upon any of the property named, nor for the purpose mentioned in this article." Acts 34th Leg. p. 77 (article 5475, Vernon's Stat.Supp. 1918.)
The proviso quoted plainly by its terms excepts and excludes a special class of contracts made by the landlord with the tenant from any lien upon the crops therefor. As the proviso is there used for the purpose of taking special cases out of a general class, it has the effect to prevent the lien created by statute from attaching at all upon the crops in the special cases defined. And therefore the article, in the light of the proviso, should be construed as providing and limiting a statutory landlord's lien upon crops to those landlords making certain class of rental contracts with tenants. Accordingly, it devolved upon the plaintiff in this case, in order to predicate the right to a statutory landlord's lien, to allege a rental contract within the terms of the law from which such a lien results. And looking to the terms of the alleged rental contract upon which *Page 805 
the plaintiff predicated a statutory landlord's lien upon the cotton in controversy, the landlord was to furnish everything but the labor necessary to make and gather the crops to be raised on the land by the tenant during the rental year. And, as provided, the yearly rental to be paid the landlord by the tenant was (1) "one-half of all the crops raised on the land" and (2) "all the cotton seed arising from the seed cotton produced on the land." The alleged contract, it is concluded, is not within that class of contracts made by the landlord with the tenant that the statute gives the landlord's lien upon the crops therefor. Statutory liens cannot be extended by the courts to cases not provided for by the statute. Therefore the trial court, it is thought, did not err in holding that the plaintiff did not have a statutory landlord's lien on the cotton as predicated on the alleged rental contract.
The act is assailed by the appellant as unconstitutional. The point here involved is precisely that of a statutory lien. There is no objection on constitutional grounds to statutes giving landlords a lien where the law is made to apply to all of a class. 24 Cyc. p. 1250; 16 R.C.L. § 497; State v. Elmore, 68 S.C. 140, 46 S.E. 939. For a lien created by statute for the payment of a debt is but part of the remedy afforded by law for its collection. Cooley, Const. Lim. p. 405. And the remedy given by law, which simply acts upon property, is no part of the obligation of a contract. 3 Page on Contracts, § 1765; 3 Elliott on Contracts, § 2721. The Legislature, having the power to make the law in the first instance, has also the power to restrict and limit its operation to only those landlords making a certain class of contract with tenants.
In the absence, as here, of a statement of facts, the other assignments of error may not be considered.
The judgment of the trial court is affirmed.